DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 5, the recitation “concentric” renders the claim indefinite. It is unclear from the instant specification and/or figures how the portion of the air chamber wall (16) and a portion of the support wall (18) are “concentric”. For purposes of prosecution, it is interpreted to be as two members that are shaped and curved in the same direction relative to one another around a common focal point direction. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12 and 15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Ota (US 2019/0085866).
Regarding claim 1, Ota teaches a fan shroud 1 (fig. 3, 5) for mounting a heat exchanger module 10 to a vehicle frame (of vehicle 100) comprising:
an air outlet at a first side of the fan shroud 1 (Fig 3; see arrow of traveling air F which defines the claimed air inlet and air outlet);
an air inlet at a second side of the fan shroud 1 that is spaced-apart in a depth direction from the first side (Fig 3);
an air chamber (e.g., defined by cover wall 12; fig. 3) extending between the air inlet and the air outlet;
an air chamber wall (e.g., defined by the circular wall portion of cover wall 12; fig. 3) at least partially defining the air chamber;
a support wall (i.e., outer frame 16; fig. 3, 0047) extending in the depth direction and spaced-apart from the air chamber wall;
a first frame bracket (e.g., one of attachment parts 18b, 18b; fig. 3, 0047) extending outwardly from the support wall 16;
a second frame bracket (e.g., the other of attachment parts 18b, 18b) extending outwardly from the support wall 16; and
a plurality of inner walls (e.g., reinforcement ribs 19; fig. 3) that extend between the air chamber wall and the support wall 16. 
Regarding claim 2, Ota further teaches wherein the plurality of inner walls 19 connect the air chamber wall (e.g., defined by the circular wall portion of cover wall 13; fig. 3) and the support wall 16.
Regarding claim 3, Ota further teaches wherein the plurality of inner walls 19 (fig. 3) connect at oblique angles to the air chamber wall (walls 19 connecting support wall 16 to chamber wall 12 at varying angles along the inner wall 12 due to circular shape, Fig 3).
Regarding claim 4, Ota further teaches wherein the plurality of inner walls 19 connect at oblique angles to the support wall (walls 19 connecting support wall 16 to chamber wall 12 at varying angles along the outer wall 16 due to angled lower end of wall 16 and non-right angle shape at lower connections 18b, Fig 3).
Regarding claim 5 (as best interpreted), Ota further teaches wherein a portion of the air chamber wall (e.g., defined by the circular wall portion of cover wall 12; fig. 3) and a portion of the support wall 16 are concentric (chamber wall 12 being within support wall 16 at lower portion, Fig 3).
Regarding claim 6, Ota further teaches wherein the plurality of inner walls 19 (fig. 3) connect the portion of the air chamber wall and the portion of the support wall (walls 19 connecting air chamber wall 12 to lower portion of support wall 16).
Regarding claim 7, Ota further teaches wherein the plurality of inner walls 19 (fig. 3) connect the portion of the air chamber wall to the portion of the support wall along a same radial section of the concentric portion of the air chamber wall and the concentric portion of the support wall (inner walls 19 connect air chamber wall 12 to lower portion of support wall 16 along the same radial section at lower end of concentric portion of air chamber wall 12, Fig 3).
Regarding claim 8, Ota further teaches wherein the support wall 16 (fig. 3) includes a first support wall (e.g., either left or right support wall 16, as shown in fig. 3) on a first lateral side of the fan shroud 10 and a second support wall (e.g., the other one of wall 16) on a second lateral side of the fan shroud, wherein at least one of the plurality of inner walls 19 extends from the first support wall 16, and wherein at least one of the plurality of inner walls 19 extends from the second support wall. 
Regarding claim 9, Ota further teaches wherein one of the plurality of inner walls 19 extends from the air chamber wall to the support wall 16 (inner walls 19 extending from air chamber wall 12 to support wall 16, Fig 3).
Regarding claim 10, Ota further teaches wherein the fan shroud 10 has a plane that intersects at least a portion of the air outlet (not explicitly shown in fig. 3, but it is implicit), wherein the support wall 16 includes a first support wall (either left or right wall; fig. 3) on a first lateral side of the fan shroud and a second support wall (the other left or right wall) on a second lateral side of the fan shroud 10, wherein the first frame bracket (either left or right bracket 18b) is attached to the first support wall (left frame bracket attachment 18b, Fig 3), wherein the second frame bracket (the other left or right bracket 18b) is attached to the second support wall, and wherein the first frame bracket (either left or right) and the second frame bracket (the other left or right) each include a bottom wall located at the plane (each one of the brackets 18b, 18b has a bottom wall).
Regarding claim 12, Ota further teaches wherein the first frame bracket (left or right) and the second frame bracket (the other left or right) are located at opposite radial positions about the fan shroud 10 (fig. 3). 
Regarding claim 15, Ota further teaches wherein the fan shroud further comprises: a first mount (one of 18a; fig. 3) configured to receive a fastener for a heat exchanger, the first mount being spaced-apart from the first frame bracket (left or right bracket 18b) and from the second frame bracket (the other left or right bracket 18b); and a second mount (the other 18a; fig. 3) configured to receive a fastener for the heat exchanger, the second mount (the other 18a) being spaced apart from the first frame bracket (left or right bracket 18b) and from the second frame bracket (the other left or right bracket 18b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolkswagen (US 2016/0001629 A1) in view of Ota (‘866).
Regarding claim 16, Volkswagen teaches a heat exchanger module, the heat exchanger module comprising:
a plurality of heat exchangers arranged consecutively in a depth direction of the heat exchanger module (heat exchangers 2 and 3 arranged consecutively in a depth direction of the heat exchanger module 1. Fig 1), the plurality of heat exchangers having a first, lateral side and a second lateral side (left and right lateral sides of heat exchangers 2 and 3, Fig 1), the plurality of heat exchangers further including:
(a) a first heat exchanger having a first core with a first core depth in the depth direction (main body core of heat exchanger 2 extending in a depth direction, Fig 1, 6-8), and
(b) a second heat exchanger having a second core with a second core depth in the depth direction (main body core of heat exchanger 3 extending in a depth direction, Fig 1, 6-8), the second heat exchanger including a first mounting bracket on the first, lateral side and a second mounting bracket on the second, lateral side (see plug in connections 7 and 8 on the first and second lateral side brackets of the second heat exchanger 3, Fig 1; see doted lines of fan shroud 4 plugging into connections 7 on heat exchanger 3, and doted lines connecting exchanger 3 to plug in connections 8 on heat exchanger 2; "Plug-in connections 7, 8 are provided for interconnecting cooling elements 2, 3, 4, 5" para [0062)); and
a fan shroud located at one end of the heat exchanger module in the depth direction (fan shroud 4, Fig 1), the fan shroud including:
(a) an outer wall extending in the depth c1irnction (outer wall as the generally rectangular flat body portion surrounding fan, Fig 1), the outer wall defining at least a portion of a cavity that extends in the depth direction (thickness of fan shroud outer wall body extending in depth direction and defining cavity as air opening within fan shroud 4, Fig 1),
(b) an inner wall extending in the depth direction, the inner wall also defining the cavity (circular wall immediately surrounding and defining cavity as air flow opening through fan shroud 4, Fig 1).
(c) a first frame bracket extending from the outer wall on the first, lateral side (unlabeled plug in connections received into plug in connection 7 on heat exchanger 3, see doted lines on first lateral side, Fig 1; "Plug-in connections 7, 8 are provided for interconnecting
cooling elements 2, 3, 4, 5" para (0062)), and
(d) a second frame bracket extending from the outer wall on the second, lateral side (unlabeled plug in connections received into plug in connection 7 on heat exchanger 3, see doted lines on second lateral side, Fig 1; "Plug-in connections 7, 8 are provided for interconnecting cooling elements 2, 3, 4, 5" para (0062));
wherein the outer wall, the inner wall, and the cavity are positioned about an air chamber configured to receive a fan (fan within fan shroud 4, Fig 1; "A fan, which subjects the high-temperature radiator and the low-temperature radiator to an air stream as needed, even when the vehicle is at a standstill, is preferably disposed upstream of the high-temperature radiator and the low-temperature radiator, viewed in the direction of travel." para (0005)),
wherein the heat exchanger module is configured to mount to a vehicle frame via the first frame bracket and the second frame bracket ("Flanges 6 are configured on low-temperature radiator 2 for connecting cooling device 1 to the vehicle. All of the forces of cooling device 1 are directed into the vehicle via flanges 6" para (0062); Fig 1).
While Volkswagen is silent as to wherein the fan shroud is attached to each of the first heat exchanger and the second heat exchanger by a fastener that extends through the fan shroud, and
wherein the cavity is partitioned by a plurality of partition walls extending from the outer wall to the inner wall, Ota teaches a similar fan shroud (fan shroud 10, Fig 1, 3) wherein side brackets of the fan shroud having fasteners received through holes in the brackets (see holes in attachment brackets 18a, Fig 1; "A plurality of attachment parts 18a, 18b that fix the fan shroud 10 to the vehicle are provided on
an upper end portion of the outer frame part 11" para (0047)) and wherein a cavity is partitioned between walls extending between an inner and outer wall (cavity opening 17 partitioned by walls 19 between outer wall 16 and inner wall as cover 12 defining fan opening, Fig 1).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have replaced the fan shroud of Volkswagen with the fan shroud of Ota to ensure proper fastening of the device to the vehicle without fear of failing attachments and to allow for additional air flow through the system for optimal cooling.
Regarding claim 17, the modified Volkswagen teaches the heat exchanger module of claim 16, and as modified, further teaches wherein the plurality of partition walls connect the outer wall and the inner wall (as modified, fan shroud 10 of Ota having walls 19 connecting outer wall 16 to inner wall 12, Fig 3).
Regarding claim 18, the modified Volkswagen teaches the heat exchanger module of claim 16, and as modified, further teaches wherein the plurality of partition walls connect to the outer wall and to the inner wall at oblique angles (as modified, fan shroud 10 of Ota having walls 19 connecting outer wall 16 to inner wall 12 at varying angles along the inner wall 12 due to circular shape, Fig 3).
Regarding claim 19, the modified Volkswagen teaches the heat exchanger module of claim 16, and as modified, Ota teaches the fan shroud (10, fig 3) but is silent as to further teaching wherein a thickness of fan shroud in the depth direction is greater than a thickness of the first core in the depth direction. However, it is well known in the art that routine experimentation and design choices could have arrived at a thickness as claimed and accordingly, it would have been obvious to a person having ordinary skill in the art to have the fan shroud being thicker in a depth direction than the thickness of the first core to ensure the fan shroud is large enough to pull air through the cores of the heat exchange to ensure optimal cooling.
Regarding claim 20, the modified Volkswagen teaches the heat exchanger module of claim 16, and further teaches wherein the heat exchanger module has a center of mass (center of mass of heat exchanger module 1, Fig 1). While silent as to teach wherein the first frame bracket, the second frame bracket, and the vehicle frame are all positioned at or below the center of mass, it would have been
obvious to a person having ordinary skill in the art before the effective filing date of the invention to have designed the module as claimed to ensure proper balance of the module when attached to the vehicle frame.
Allowable Subject Matter
Claims 11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11, Ota teaches the fan shroud of claim 10, and further teaches wherein the first frame bracket and the second frame bracket each include a back wall extending away from the respective bottom wall (back walls 21 and 22 at first and second frame brackets 18b). The prior art does not teach or fairly suggest wherein bottom wall of first frame bracket and the second frame bracket each include a hole.
Regarding claim 13, Ota teaches the fan shroud of claim 10, and further teaches the first and second frame brackets (18b, Fig 3). The prior art does not teach or fairly suggest wherein the first frame bracket and the second frame bracket each include at least two through holes.
Regarding claim 14, Ota teaches the fan shroud of claim 10, and further teaches the first and second frame brackets (18b, Fig 3). The prior art does not teach or fairly suggest wherein the first frame bracket and the second frame bracket each include at least two through holes in the bottom wall.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The various cited prior arts all teach very similar fan shrouds wherein the outer support wall is connected to the air chamber wall of the fan shroud. 
It is duly noted that the rejections repeated above are based on the ISR provided as part of the submitted IDS (03/15/2022). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747